Citation Nr: 0922354	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of nasal 
injuries, to include a deviated septum.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to July 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for sinusitis; residuals of nasal injuries, to 
include a deviated septum; and a mental disorder, to include 
PTSD.  The Board notes that during the course of the appeal, 
the Veteran's claims file was temporarily brokered to the 
Cleveland, Ohio, VA Regional Office.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2007, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  In March 2009, the Veteran indicated that he wished to 
withdraw his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claims of service connection for PTSD, sinusitis, and 
residuals of nasal injuries, to include a deviated septum.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In a July 2004 Report of Accidental Injury in Support of 
Claim for Compensation, the Veteran indicated that he was 
involved in a July 1958 automobile accident during his 
military service.  He reported that he rear-ended a parked 
gas truck and was knocked unconscious.  Two passengers in the 
vehicle were injured, and he suffered from head, facial, 
nose, chest, and back injuries.  The Veteran stated that at 
the time of the accident, he was on an authorized pass from 
active duty and driving under the influence of alcohol.  The 
Veteran contends that the July 1958 automobile accident 
caused his PTSD, sinusitis, and residuals of nasal injuries, 
to include a deviated septum.  

Review of the evidentiary record reveals the Veteran was 
admitted to the United States Naval Hospital in Oakland, 
California, in July 1958, following an automobile accident.  
The hospital report states that the Veteran was the driver of 
the vehicle that was involved in the accident.  He was 
initially treated at Fairmont Emergency Hospital and 
transferred to the naval hospital after his vital signs had 
stabilized.  Upon admission, the Veteran was noted as being 
disoriented, confused, and talked repeatedly to people who 
were not present at the facility.  Although, he responded to 
painful stimuli without difficulty, there was "evidence of 
possible ethanol ingestion prior to the accident."  The 
Veteran was hospitalized for approximately fifteen days and 
discharged with a diagnosis of lacerated wounds to the face 
and chest, with no artery or nerve involvement.  It was 
determined that the Veteran's injuries were not due to his 
own misconduct, and he was discharged back to active duty.  
Prior to discharge from service, in September 1958, a Judge 
Advocate General (JAG) held that the Veteran's injuries were 
suffered in the line of duty and not the result of his own 
misconduct.  

Throughout the pendency of this appeal, the Veteran has 
contended that his PTSD, sinusitis, and residuals of nose 
injuries are due to the July 1958 in-service accident.  In 
numerous personal statements of record, the Veteran admits 
that alcohol led to the July 1958 accident.  In a May 2005 
PTSD questionnaire, the Veteran recounts the facts 
surrounding the accident, and states that "alcohol led to 
the car accident."  He further added that he stayed 
intoxicated while on days of liberty, and was "drunk most of 
the time."  Similarly, during a December 2004 VA 
examination, the Veteran reported to the examiner that he was 
driving while intoxicated in July 1958, which caused serious 
wounds to himself, and a passenger (fellow soldier) to be 
ejected from the automobile.  

In December 2004, the Veteran was afforded a VA examination 
for his claimed sinusitis, residuals of nose injuries, and 
PTSD.  The December 2004 VA examiner diagnosed him with 
chronic PTSD, a history of motor vehicle accident with nasal 
fracture, and chronic vasomotor rhinitis.  The VA examiner 
concluded that there was no evidence of a deviated nasal 
septum or significant nasal deformity, and his chronic 
vasomotor rhinitis was not likely to be related to the July 
1958 in-service automobile accident.  On the other hand, the 
VA examiner opined that the Veteran's PTSD was "most likely 
caused by or a result of military trauma at the time of the 
motor vehicle accident in the service."  

In a March 2005 Administrative Decision, the RO determined 
that the Veteran's injuries sustained in the July 1958 
automobile accident were not incurred in the line of duty, 
but rather due to his own willful misconduct.  The RO 
explained that even though there is a service department 
finding of the accident occurring in the line of duty, there 
is no justification or rationale in support of the decision 
reached in September 1958 by the JAG.  Furthermore, the 
Veteran's own admission of being intoxicated at the time of 
the accident, and the hospital treatment report suggesting 
possible ethanol ingestion prior to the accident are strong 
mitigating factors against the service department's findings.  
As such, in the March 2005 rating decision, the RO denied the 
Veteran's claims because his injuries due to the July 1958 
accident were attributable to his own misconduct and not the 
result of being in the line of duty.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n)(1), (3).  

In the context of VA benefits, the simple drinking of 
alcoholic beverages is not of itself willful misconduct.  
However, the deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(2).  

The Board finds that prior to making a determination as to 
whether the Veteran's claimed disorders are related to his 
military service, the Board must determine whether the July 
1958 automobile accident resulted in the line of duty and was 
not due to willful misconduct or was due to willful 
misconduct.  As previously reported, the Veteran was 
transported to Fairmont Emergency Hospital via ambulance and 
transferred to the naval hospital after stabilization.  While 
the treatment records associated with his treatment at the 
naval hospital are of record, there are no records of 
treatment from the ambulance provider (Fremont Emergency 
Ambulance) or Fairmont Emergency Hospital.  Additionally, 
there are no civilian police reports, military police 
reports, or detailed line of duty findings of record.  The 
Board finds these documents are essential to the Veteran's 
claims; therefore, additional development is necessary prior 
to a final determination of this case.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center (NPRC) and other 
appropriate records depositories to 
request copies of the complete Line of 
Duty determination records and 
accompanying investigation reports for 
the Veteran's injuries sustained during 
the July 1958 automobile accident.  As 
the documentation sought pertains to 
records available within a department or 
agency of the Federal government, efforts 
to obtain such records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  

2.  Obtain the Veteran's clinical or 
hospital records from the Fremont 
Emergency Ambulance Service in Fremont, 
California, and the Fairmont Hospital in 
San Leandro, California.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available.

3.  Obtain any statements or reports from 
the Military Police at the United States 
Naval Station in Long Beach, California, 
and the Centerville Police Department in 
Centerville, California, concerning the 
July 1958 automobile accident.  All 
attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and 
any negative response received should be 
in writing and made part of the record.  

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



